

117 HR 879 IH: To amend the Child Abuse Prevention and Treatment Act with respect to infants born with and identified as being affected by substance use or withdrawal symptoms, Neonatal Abstinence Syndrome, or Fetal Alcohol Spectrum Disorder, and for other purposes.
U.S. House of Representatives
2021-02-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 879IN THE HOUSE OF REPRESENTATIVESFebruary 5, 2021Ms. Jayapal (for herself and Mr. Guthrie) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Child Abuse Prevention and Treatment Act with respect to infants born with and identified as being affected by substance use or withdrawal symptoms, Neonatal Abstinence Syndrome, or Fetal Alcohol Spectrum Disorder, and for other purposes.1.Grants to StatesParagraph (2) of section 106(b) of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5106a(b)) is amended—(1)in subparagraph (B)—(A)by striking clauses (ii) and (iii); and(B)by redesignating clauses (iv) through (xxv) as clauses (ii) through (xxiii), respectively; and(2)in subparagraph (D)—(A)by redesignating clauses (i) through (vi) as clauses (iii) through (viii), respectively; and(B)by inserting before clause (iii), as so redesignated:(i)policies and procedures (including appropriate referrals to child welfare service systems and for other appropriate services (including home visiting services and mutual support and parent partner programs) determined by a family assessment) to address the needs of infants born with and identified as being affected by substance use or withdrawal symptoms resulting from prenatal drug exposure, or a Fetal Alcohol Spectrum Disorder, including a requirement that health care providers involved in the delivery or care of such infants notify the child protective welfare service system of the occurrence of such condition in such infants, except that—(I)child protective services shall undertake an investigation only when the findings of a family assessment warrant such investigation; and(II)such notification shall not be construed to—(aa)establish a definition under Federal law of what constitutes child abuse or neglect; or(bb)require prosecution for any illegal action;(ii)the development of a multi-disciplinary plan of safe care for the infant born and identified as being affected by substance use or withdrawal symptoms or a Fetal Alcohol Spectrum Disorder to ensure the safety and well-being of such infant following release from the care of health care providers, including through—(I)using a risk-based approach to develop each plan of safe care;(II)addressing, through coordinated service delivery, the health and substance use disorder treatment needs of the infant and affected family or caregiver as determined by a family assessment; and(III)the development and implementation by the State of monitoring systems regarding the implementation of such plans of safe care to determine whether and in what manner local entities are providing, in accordance with State requirements, referrals to and delivery of appropriate services for the infant and affected family or caregiver;.2.Guidance and technical assistanceSection 114(1) of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5108(1)) is amended—(1)in each of subparagraphs (A) and (B), by striking and at the end; and(2)by adding at the end the following:(C)include written guidance and technical assistance to support States, which shall include guidance on the requirements of this Act with respect to infants born with and identified as being affected by substance use or withdrawal symptoms, Neonatal Abstinence Syndrome, or Fetal Alcohol Spectrum Disorder, as described in clauses (i) and (ii) of section 106(b)(2)(D), including by—(i)enhancing States’ understanding of requirements and flexibilities under the law, including by clarifying key terms;(ii)addressing State-identified challenges with developing, implementing, and monitoring plans of safe care; and(iii)disseminating best practices on implementation of plans of safe care, on such topics as differential response, collaboration and coordination, and identification and delivery of services for different populations, while recognizing needs of different populations and varying community approaches across States; and (D)include the submission of a report to the Committee on Education and Labor of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of the Senate not later than 1 year after the date of the enactment of this Act that contains a description of the activities taken by the Secretary to comply with the requirements of subparagraph (C); and.